Title: To John Adams from Arthur Lee, 10 August 1788
From: Lee, Arthur
To: Adams, John


          
            
              Augt. 10th. 1788
              
            
          
          I receivd your favor, my dear Sir, by which I perceive you are once more a farmer at Braintree—a real Cincinnatus without being of that noble Body which resembles him in name alone. I am inclind to beleive that you also will be calld from your plough to fill the place of Vice President under the new Constitution. Virginia, I think, will return Genl. Washington & yourself. If the four new England States support you, wch. I presume they will do, shoud Mr. Hancock not interfere, your election will be certain. I shall very much rejoice in it. Because tho’ I never coud approve of the Constitution, nor ever wishd to see it adopted—yet since our Countrymen have chosen it, my wish is, that It may have a fair trial, & may become productive of the good, which the Nation hopes from it, by a wise & upright Administration.
          Since this Constitution has become the great Law under which we must live, it is unnecessary to enter into a detail of those objections which prevented me from wishing its adoption. It is more agreeable to cherish the hope that the event of it will shew I was mistaken. But I see—& see with sorrow—the manifold difficulties with wch. the Administration will have to struggle, in consequence of the extravagant expectations of its friends & the jealousies of its opponents. Already a torrent of speculation is pouring down upon it & if it shoud not realize to the Speculators their golden hopes, they will become its most virulent Revilers. The efforts they will make to secure this gratification, I apprehend will be one great source of difficulty & embarrassment to those who may administer the government. And yet these will be small, compard with those which will arise from the State influences, which are left so prevalent that they may fetter every great national object. However there are hardly any difficulties which may not be overcome, by an Administration, wise temperate, & pure. On that we must rest our hopes.
          In Your Book on Republics, which you was so good as to send me, you have omitted, I think, those of Neufchatel & les Vallais. To me they seem to have merited your attention, by the antiquity as well as the singularity of their Constitutions The are singular, in the one having a foreign Prince for its Sovereign, & the other being one part of the Nation under an Aristocratic & the remainder under a democratic form of government. I do not know any other Community in

which these different forms prevail pure & unmixd, & yet they make one whole.
          You ask me what Aristotle or Plato woud have said to a federative Republic of thirteen states, inhabiting a Country of five hundred Leagues in extent? I am inclind to think that they woud have enquird what number of People was containd in that extent, how they were circumstancd & what energy there woud be in one head to govern the whole. If they found, that a few People were so dispersd over this vast tract as to be out of the reach & regulation of a single Power,—that they had been habituated to seperate Governments vested with every energy that a general Government coud have, & yet these were hardly competent, from the dispersion & unconnected State of their Citizens, to maintain order & obedience— These things being considered—I apprehend, Sir, they woud answer, that in such a state of the People—a federative Union was the only practicable one; & that a National one was premature & inadmissible. But if in addition to this they were told—that the proposd general Government was not to have half the powers which each part had, & that to these several parts was left so large a portion of sovereign power, as to render their jealousy formidable & their counteraction fatal—these great Statesmen woud be inclind to say, that the proposd plan was not only premature but visionary & vitious. In short Sir, I presume they woud say—we ought not to expect that the hand of an Infant coud weild the club of Hercules—& that it woud be wise in us to learn to walk, before we attempted to run.— I think we have been in much too great a hurry, & am persuaded that if the Convention had not been in the corrupt forces of Philadelphia they woud never have been heated enough to attempt so great a novelty. But the attempt having been made, & the enthusiasm spread abroad among our people; I agree with you that we shoud endeavor, by a wise & beneficent execution of the system to make it, if possible, answer their expectations
          Congress have not yet fixd the place of meeting for the new Congress. Philadelphia contends for it with the ardour which the sweets of former enjoyments & still higher expectations inspire. Perhaps too this ardour is augmented by the apprehension that Congress being assembled any where else, will be more rigorous in exacting accounts for the Millions which have passd thrõ the hands of a few Individuals in Pensylvania & it is apprehended have not left their hands perfectly clean. Mr. Madison is the Atlas of their cause, which is much to be lamented. It has been matter of equal sorrow & surprise to me, that

a man of his character & talents, shoud have been uniformly influenced by such men as Morris & Marbois—men certainly not of doubtful designs, nor of depth to escape the penetration of discernment above the common level. Under the present impression that prevails in the general mind of the conduct & designs of several influential men in Philadelphia, & under the proofs that will soon appear of the dangerous abuses committed by them when formerly trusted; nothing coud be more ominous to the new Governmt. than its meeting in that place. We are endeavoring by the most cautious management to make the public funds support Government ’till the new Constitution gets into efficient operation. This we coud hardly have done without the aid of yr. last Loan. Present me to Mrs. Adams & believe me Yours— / Adieu—
          
            A. Lee
          
        